Citation Nr: 0814910	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  06-23 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel







INTRODUCTION

The veteran served on active military duty from February 1997 
to October 1999.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

A current left shoulder disorder related to the veteran's 
military service has not been shown.  


CONCLUSION OF LAW

A left shoulder disorder, to include residuals from an 
inservice left shoulder injury, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a left shoulder disorder, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, a January 2005 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against service 
connection for a left shoulder disorder.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The letter also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).

The veteran's service medical records, VA examination report, 
and VA medical treatment records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file, 
to include private medical records.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  There must be chronic disability resulting from 
any inservice occurrence of an injury or disease, and if 
there is no resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, degenerative joint disease may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In an October 1998 service medical record, the veteran 
reported that he injured his left shoulder two months prior 
while playing soccer.  A contusion on the left acromion was 
noted.  A left shoulder x-ray examination was within normal 
limits.  In a November 1998 service medical record, the 
veteran had decreased mobility, pain with abduction, and 
popping and grinding in the left shoulder.  The doctor 
injected the veteran's left shoulder with pain medication and 
the veteran experienced gradual relief of symptoms.  A 
probable impingement of the left shoulder was noted.  In a 
November 1998 service medical record, the veteran reported 
that he reinjured his left shoulder while doing pushups and 
experienced a burning sensation.  An x-ray examination 
revealed mild left acromioclavicular joint separation.  A 
three week profile for no upper body exercises was provided.  
In a December 1998 service medical record, the veteran 
reported less pain due to decreased usage of the left 
shoulder.  The profile was continued until after the 
holidays.

In an April 2006 VA examination, the veteran reported a left 
shoulder inservice injury, treatment with pain medication, 
and profile restricting upper body exercises.  The veteran 
stated that he had been told he had a torn ligament.  The 
veteran reported that he experienced problems with his left 
shoulder post-service and recently had more problems with his 
shoulder.  The veteran reported that he worked in an 
automotive tire change place, oil wells, and rock yards and 
had problems at work because he could not lift heavy objects, 
but that he worked with the pain.  The veteran reported that 
he was able to drive and do his daily activities, but was 
unable to sleep on his left side.  The veteran reported that 
since active service, he had not injured his left shoulder, 
sought medical treatment for shoulder pain, or had shoulder 
surgery.  X-ray examinations revealed mild degenerative 
changes in the left and right shoulders, with less 
degenerative change in the right shoulder than the left 
shoulder.  Upon examination of the veteran's left shoulder, 
the examiner diagnosed mild degenerative joint disease of the 
left shoulder with no loss of function.  The examiner noted 
that there were no left shoulder complaints during service 
after December 1998, no medical evidence of left shoulder 
treatment after service discharge, the veteran worked in an 
automotive tire change place, oil wells, and rock yards, and 
there was right shoulder degenerative joint disease.  The 
examiner opined that the mild degenerative joint disease of 
the left shoulder, as well as the right shoulder, was more 
likely work related rather than due to the injuries sustained 
while playing soccer in October 1998.

In July 2005 and 2006 statements, the veteran asserted that 
his left shoulder pain was worsening, that a magnetic 
resonance imaging examination would reveal the damage, and 
that his shoulder "gives out" on him occasionally.  The 
veteran reported that his December 1998 examination showed 
improvement in pain because he was not using his left 
shoulder for physical training and the inflammation subsided, 
but his shoulder still ached.  The veteran stated that he 
could not efficiently perform the labor-intensive tasks of 
his post-service occupations because they caused his injured 
shoulder to "flare up."

The Board finds that the evidence of record does not support 
service connection for a left shoulder disorder.  There is 
medical evidence of a current left shoulder disorder.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  Although degenerative 
changes were diagnosed in April 2006, degenerative joint 
disease was not diagnosed within one year of service 
discharge.  38 C.F.R. §§ 3.307, 3.309.  There is medical 
evidence of an inservice injury to the left shoulder.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury).  However, there is no evidence of a nexus between 
the inservice injury and the current disability.  Hickson, 12 
Vet. App. at 253 (holding that service connection requires 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability).  The VA 
examiner thoroughly reviewed the claims file, obtained a 
detailed history from the veteran, conducted physical and x-
ray examinations, and provided a comprehensive opinion that 
the current left shoulder disorder is more likely related to 
the veteran's post-service occupations, than due to the 
inservice injury.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that the Board is not free to substitute its 
own judgment for that of such an expert); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (holding that factors 
for assessing the probative value of a medical opinion 
include access to the claims file and the thoroughness and 
detail of the opinion).  Additionally, the first medical 
evidence of a left shoulder disorder after service discharge 
was in April 2006, over seven years after treatment for his 
inservice left shoulder injury and over five and one half 
years after service discharge.  Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  Although the 
veteran's statements regarding continued pain post-service 
discharge are competent evidence to establish that he 
experienced left shoulder pain, his statements are not 
competent evidence to establish a medical opinion of a nexus 
that his inservice left shoulder injury caused the current 
mild degenerative joint disease of his left shoulder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (holding 
that lay testimony is competent to establish pain or 
symptoms, but not to establish a medical opinion).  
Accordingly, service connection for a left shoulder disorder 
is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as a current left shoulder 
disorder related to the veteran's military service has not 
been shown by the medical evidence of record, the 
preponderance of the evidence is against the veteran's claim 
and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).








ORDER

Service connection for a left shoulder disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


